Citation Nr: 0429057	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  00-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to DIC on the basis of service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1942 to June 
1943.  He died on November [redacted], 1996.  The appellant is the 
veteran's widow.       

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in September 1999 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New York, New York, which denied entitlement to service 
connection for the cause of the veteran's death and denied 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.    

The Board notes that the appellant filed a timely notice of 
disagreement for the issue of entitlement to service 
connection for veteran's cause of death.  A statement of the 
case has not yet been issued with respect to this issue.  It 
is addressed below.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has an obligation to inform claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence the 
claimant is responsible for obtaining.  38 U.S.C.A. § 5103(a) 
(West 2002).  Under 38 C.F.R. § 19.29(b) (2004), the 
statement of the case must contain "[a] summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination..."  The appellant has not been provided with 
VCAA notice regarding the claim for DIC under the provisions 
of 38 U.S.C.A. § 1318 in that the appellant was not notified 
of the amendments to 38 C.F.R. § 3.22 in the March 2004 VCAA 
letter.  Also, the statement of the case and the supplemental 
statement of the case did not contain a summary or citation 
of amended version of 38 C.F.R. § 3.22.  

The appellant and her representative argue that the veteran 
was entitled to a total rating for 10 years preceding his 
death and therefore, she is entitled to DIC benefits pursuant 
to 38 U.S.C.A. § 1318.  

At the time of the veteran's death, a 100 percent rating was 
assigned to the service-connected organic dementia secondary 
to encephalitis from June 24, 1993.  The RO also determined 
that the veteran was incompetent from February 1, 1995 and 
the veteran was awarded special monthly compensation under 
38 U.S.C.A. § 1114 (l) (West 2002) and 38 C.F.R. § 3.350(b) 
(2004) on account of being so helpless as to be in need of 
regular aid and attendance from June 24, 1993.  

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2004).  

If the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Pertinent law and regulations provide that 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2004).

Historically, the Board notes that in Wingo v. West, 11 Vet.  
App. 307 (1998), the Court of Appeals for Veterans Claims 
(Court) interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran in a claim had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period before he died.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if the veteran had 
applied for compensation during his lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned case law.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  Thus, the Wingo precedent is no 
longer applicable.  The revision reflects VA's conclusion 
that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in 
cases where the veteran had, during his lifetime, established 
a right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  Therefore, a hypothetical claim is not  
authorized under 38 U.S.C.A. § 1318.  

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit  
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. 
§ 20.1106, does permit "hypothetical entitlement." 

In National Organization of Veterans' Advocates, Inc. v.  
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22 and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 
38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 38 C.F.R. § 3.22 were "interpretative," the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 
38 U.S.C.A. § 1318 would be: (1) meeting the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) showing that such requirements would 
have been met but for CUE in a previous decision.

As noted in the Introduction, the veteran's representative 
has expressed disagreement with the September 1999 rating 
decision denied entitlement to service connection for the 
cause of the veteran's death.  A statement of the case was 
not issued with respect to this issue.  Instead, a 
supplemental statement of the case was issued in March 2004.  
The March 2004 supplemental statement of the case does not 
contain the applicable law and regulations for a claim for 
entitlement to service connection for the cause of the 
veteran's death.  

In no case will a supplemental statement of the case be used 
to announce decisions by the agency of original jurisdiction 
on issues not previously addressed in the statement of the 
case, or to respond to a notice of disagreement on newly 
appealed issues that were not addressed in the statement of 
the case.  38 C.F.R. § 19.31 (2004).  

The filing of a notice of disagreement initiates the appeal 
process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
appellant with a VCAA notice letter 
referable to her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22.    

2.  The AMC or RO should issue a 
statement of the case on the issue of 
entitlement to service connection for the 
cause of the veteran's death.  The Board 
will further consider this issue only if 
the appellant submits a timely 
substantive appeal in response to the 
statement of the case.

3.  Thereafter the AMC or RO should re-
adjudicate the appellant's claim for DIC 
under the provisions of 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22.  If any 
benefit remains denied, the AMC or RO 
should issue a supplemental statement of 
the case.  If otherwise in order, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


